Citation Nr: 0213643	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-11 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to VA outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from January 1982 to June 
1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2000 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection 
for a dental disorder.  This denial was in response to a 
current claim submitted by the veteran for service connection 
for a dental disorder.  The veteran stated that he had 
actually submitted a claim in 1991.  In fact, the record 
shows that he did previously submit a claim approximately 5 
years earlier and service connection  for dental trauma of 
teeth numbered 6, 7, 8, and 9 was granted by the RO in a 
March 1986 decision.  

In his substantive appeal, the veteran states that he 
received dental treatment in August 1984, during service, and 
again from VA between 1990 and 1996.  He asserts that he had 
recently been refused treatment because he was not service 
connected.  The Board notes that the teeth for which the 
veteran has been service connected were damaged in August 
1984.  With this in mind, the Board finds that the veteran is 
actually seeking entitlement to VA outpatient dental 
treatment and has phrased the claim accordingly.  


FINDING OF FACT

Service connection is currently in effect for dental trauma 
of teeth numbered 6, 7, 8, and 9.  


CONCLUSION OF LAW

Eligibility for VA outpatient dental treatment is 
established.  38 U.S.C.A. § 1712 (West Supp. 2002); 38 C.F.R. 
§§ 3.381(b), 17.161(c) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The RO has had the opportunity to review 
the veteran's claim in conjunction with the new law.  The 
veteran was notified of the provisions of the VCAA in an 
April 2001 letter and informed of the criteria necessary to 
establish his claim.  He has not been notified of the 
implementing regulations.  See 66 Fed. Reg. 45,620 - 45,632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  However, these 
regulations merely implement the VCAA and provide no further 
substantive rights.  Furthermore, given the Board's favorable 
determination in the veteran's appeal, any failure in notice 
or assistance is, at worst, harmless error, and the veteran 
is not prejudiced thereby.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board may proceed with a decision.

The veteran is claiming eligibility for dental treatment due 
to service connected dental trauma.  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to combat wounds or other 
service trauma.  38 C.F.R. § 3.381(b).  The significance of 
finding a dental condition is due to service trauma is that a 
veteran will be eligible for VA outpatient dental treatment, 
without being subject to the usual restrictions of a timely 
application and one-time treatment.  38 U.S.C.A. § 1712 
(a)(1)(C); 38 C.F.R. § 17.161(c).

The record shows that service connection for dental trauma of 
teeth numbered 6, 7, 8, and 9 was established in March 1986 
based on documented in-service trauma to those teeth in an 
August 1984 motor vehicle accident.  Accordingly, the veteran 
is eligible for outpatient dental treatment.  The veteran's 
claim is granted.  


ORDER

Entitlement to VA outpatient dental treatment for residuals 
of dental trauma to teeth numbered 6, 7, 8, and 9 is granted.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

